Citation Nr: 0711724	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for hearing loss.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service medical records are fire-related.

2.  There is no evidence of medical treatment for a hearing 
loss disability for many years after separation from service; 
and the probative medical evidence does not relate a current 
hearing loss disability to military service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active duty military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2003.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  In addition, certain chronic diseases, including 
other organic diseases of the nervous system, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385. 

The veteran avers that he was exposed to excessive noise from 
howitzer guns used in artillery exercises during active duty 
military service, which caused his current hearing loss.  The 
Board has considered the veteran's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

With respect to the veteran's claim, the Board initially 
observes that the veteran's service medical records are 
unavailable; presumed destroyed in a fire at the National 
Personnel Records Center in 1973.  However, the veteran's DD-
214 is available and indicates that his military occupational 
specialty in service was a radio repairman, with the field 
artillery unit.  He also served in Korea during the Korean 
Conflict.  Thus, it is likely that he was exposed to noise in 
service.

In such cases where the service medical records are 
unavailable, there is a heightened obligation to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Here, the RO provided the appellant with the 
opportunity to submit any other supporting evidence.  In the 
May 2003 VCAA correspondence letter, the RO advised the 
veteran of alternate sources of evidence that could be 
submitted in lieu of or in addition to his service medical 
records.  He was also notified of the RO's inability to 
locate the private physican whom he identified on his claim 
form as having treated his hearing loss disability in the 
1980s, as an address was not provided by the veteran.  The RO 
requested address information, and the veteran did not 
respond to this request.  In addition, the veteran was 
provided with two VA examinations in November 2003 and March 
2004, in order to obtain a medical opinion as to the etiology 
of his current hearing loss disability.

In finding that service connection is not warranted on a 
direct basis, the Board notes that the competent evidence 
does not show that the veteran's current hearing loss was 
incurred in, or aggravated by his military service.  Notably, 
the veteran stated on his May 2003 application for 
compensation form, that his hearing loss initially manifested 
after discharge and continued to deteriorate over the years.  
He did not otherwise relate a history of any illnesses, acute 
ear trauma, or related operations during service.  

The veteran alleged a history of both military and 
occupational noise exposure during VA outpatient treatment in 
December 2002, and during VA examinations in November 2003 
and March 2004.  He claimed exposure to the noise of 
Howitzers in service, and claimed exposure post service, as 
an electrician working in a weaving shed.  VA outpatient 
treatment records, dated from June 2000 to May 2003, reflect 
an initial complaint of left ear hearing difficulty in July 
2002 and a 6-week history of right ear hearing loss in a 
November 2002 record.  A December 2002 record reveals that 
the veteran reported sudden bilateral hearing loss in October 
2002.  At that time the hearing in the left ear improved with 
cerumen removal, although right ear hearing did not.

At VA audiological examination in November 2003, an 
evaluation revealed bilateral sensorineural hearing loss.  
There was low frequency asymmetrical hearing loss and very 
poor word recognition in the right ear, specifically.  Based 
upon the physical assessment and history provided by the 
veteran, the VA audiologist concluded that the right ear low 
frequency hearing loss was likely viral or vascular in 
nature, subject to further review by an ear, nose and throat 
(ENT) specialist.  The examiner also noted that it was 
difficult to factor out a progression from military noise 
exposure, but the determination of onset of the high 
frequency hearing loss could not be made without the claims 
folder.  

Thereafter, in March 2004, an ENT specialist reviewed the 
veteran's available medical records, including results from a 
recent MRI study, and confirmed that it was not likely that 
the veteran's sudden hearing loss was related to either 
military or civilian noise exposure, but rather more likely 
related to a viral or vascular accident.  The examiner noted 
that a recent MRI of the brain was unremarkable, with no 
evidence of either acoustic neuroma on the right hearing 
nerve, or abnormal enhancement within the internal auditory 
canal or cerebella pontine angles bilaterally.  Thus, based 
upon the competent medical evidence the Board finds that the 
veteran's current hearing loss disability is not related to 
service.

Moreover, the veteran separated from service in June 1952 and 
by his own account, the first manifestation of hearing loss 
was in the 1980s, some 30 years after discharge from service.  
This manifestation is too remote in time to relate to service 
absent competent (medical) evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  The veteran has not 
provided any competent medical evidence which otherwise 
establishes that his recent hearing loss was incurred in, or 
is etiologically related to military service.  As such, the 
Board finds that his current hearing loss does not warrant 
service connection on a direct basis.

Service connection for bilateral hearing loss is also not 
warranted on a presumptive basis.  The first objective 
evidence of a hearing loss disability is during the VA 
outpatient audiology consultation in July 2002, nearly 50 
years after separation from service.  Thus, as the veteran's 
hearing loss did not manifest to a compensable degree within 
one year of separation from active duty, the Board finds it 
may not be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for hearing loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


